Citation Nr: 9902130	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  98-19 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant has basic eligibility for nonservice-
connected death pension benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had recognized service from August 1946 to May 
1949.  The evidence on file shows that he died in July 1988.  
The appellant is the veterans surviving spouse.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which denied the claim.


FINDINGS OF FACT

The service department has certified that the appellants 
spouse had recognized service from August 1946 to May 1949 
and that he attained the rank of Private First Class.


CONCLUSION OF LAW

The appellants spouse did not meet the basic service 
eligibility requirements to entitle the appellant to 
nonservice-connected VA death pension benefits.  38 U.S.C.A. 
§§ 101, 107 (West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In June 1987, the veteran submitted claims of 
entitlement to service connection for, among other things, 
loss of sight in the left eye.  He identified himself as a 
former member of the Philippine Scout, Army of the United 
States.  On a VA Form 21-526, Application for Compensation 
or Pension, the veteran reported that he served on active 
duty from August 1946 to May 1949, as a private first class, 
Hq. Co. 657th Engr. Survey Bn., Army.  The veteran also 
submitted a copy of his May 1949 Certificate of Honorable 
Discharge.  This Certificate identified the veteran as a 
Private First Class with the Philippine Scouts.

In September 1987, the National Personnel Records Center 
(NPRC) certified that the veteran had recognized service from 
August 1946 to May 1949.  His last grade, rate or rank and 
organization was certified to be that of a Private First 
Class, Hq. Co. 657th Engr. Survey Bn., PS.

In a January 1988 rating decision, the RO denied the 
veterans various service connection claims.  The veteran was 
informed of this decision by correspondence dated in February 
1988, and he did not appeal.

The appellants initial claim of entitlement to death 
benefits was received in May 1994.  The evidence on file 
confirms that the veteran was married to the appellant, and 
that he died in July 1988.  A VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child, was 
submitted in July 1994.

In correspondence dated in July 1994, the RO informed the 
appellant that she was ineligible for nonservice-connected 
death pension based on the veterans recognized service.  The 
RO informed the appellant that the laws administered by the 
VA did not provide death pension benefits based on death not 
due to service to dependents of deceased veterans whose 
service was with the Philippine Commonwealth Army, USAFFE, 
noncommissioned officers of the New Philippine Scouts under 
Public Law 190, 79th Congress (Commissioned Officers were 
entitled), and recognized guerrilla members.  Since the 
veteran was a member of the New Philippine Scouts, she was 
not entitled to this benefit.  Furthermore, the RO also 
determined that the appellant was not entitled to dependency 
and indemnity compensation (DIC), accrued benefits, or 
service-connected death benefits.

The record shows that the appellant has repeatedly contested 
the ROs determination that the veterans period of service 
did not qualify for nonservice-connected death pension.  She 
eventually perfected a timely substantive appeal in 1998.  It 
is noted that, over the years, the record shows that the 
appellant has not disputed the veterans periods of certified 
service, nor the determination that she was not entitled to 
DIC, accrued benefits, or service-connected death benefits.

In various documents, including her November 1998 VA Form 9, 
Appeal to the Board, the appellant has contended that the 
United States Court of Veterans Appeals (Court) determined in 
Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), that the 
veterans type of service did qualify for pension purposes.  
Therefore, she contended, in the VA Form 9, that the RO 
applied the wrong regulation in deciding the case, and that 
its decision was based on an obvious error of fact or law 
pursuant to 38 C.F.R. § 20.1000(a).  Consequently, she 
believes that she is entitled to nonservice-connected death 
pension as the surviving spouse of a veteran.

It is also noted that over the years the appellant has 
submitted copies of the ROs decision relating to another 
individuals claim of basic eligibility for nonservice-
connected death pension.  The RO denied this claim on the 
basis of 38 U.S.C.A. § 107(a).  Infra.  By this action, it is 
assumed that the appellant was contending that only this type 
of service  prior to July 1, 1946  was ineligible for 
nonservice-connected death pension.  Therefore, she was 
apparently contending that as her husbands service began 
after July 1, 1946, he did meet the requirements that 
entitled her to nonservice-connected death pension.

Legal Criteria.  The law authorizes the payment of VA 
nonservice-connected disability pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991 & 
Supp. 1998).  The law also authorizes payment of death 
pension benefits to a surviving spouse of a veteran.  
38 U.S.C.A. § 1541 (West 1991 & Supp. 1998).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.8(c), (d).

Service in the New Philippine Scouts under section 14 of 
Public Law 190, 79th Congress (the Armed Forces Voluntary 
Recruitment Act of 1945), shall not be deemed to have been 
active military, naval or air service, except for benefits 
under certain contracts of National Service Life Insurance; 
compensation for service-connected disability or death; and 
dependency or indemnity compensation for service-connected 
death.  All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947, inclusive, were made under the authority of Public 
Law 190 as it constituted the sole authority for such 
enlistments during that period.  38 U.S.C.A. § 107(b); 38 
C.F.R. § 3.8.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law 190.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.8.

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet.App. 21 (1991); Grottveit v. Brown, 5 Vet.App. 91 (1993).  
For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) the evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (1998).

The Court has held that the "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In addition, we note that "service 
department findings are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Id.; see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  
Therefore, the record the appellant submitted from the 
Philippine Army has no bearing upon the resolution of this 
matter.

Analysis.  In the instant case, the narrow question is 
whether the appellants deceased spouse had qualifying 
service for nonservice-connected pension benefits.  The 
certification of service which reflects that the veteran had 
recognized service from August 1946 to May 1949 is binding 
upon the Board.  Pursuant to the law found at 38 U.S.C.A. § 
107(b) and 38 C.F.R. § 3.8, this period of service can only 
be service with the New Philippine Scouts.  Moreover, the 
Board notes that the finding that the veterans service was 
with the New Philippine Scouts is supported by his 
Certificate of Honorable Discharge and the veterans own 
statement from June 1987.  Both identified the veteran as 
having served as a Philippine Scout.  Despite the appellants 
assertions to the contrary, the law specifically excludes 
this type of service from nonservice-connected pension 
benefits.  See Laruan v. Principi, 4 Vet. App. 100 (1993).  
The only exception is for commissioned officers of this 
period.  However, the service department certification shows 
that the highest rank the veteran received during his period 
of recognized service was that of Private First Class.  

The Board notes the appellant's assertions that the Courts 
holding in Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
found that the veterans type of service qualified for 
nonservice-connected death pension.  A reading of this case 
shows that the appellants assertions are without merit.  In 
Dela Pena, the Court upheld the constitutionality of 38 
U.S.C.A. § 107(a).  At that time, the Court did not address 
the provisions of 38 U.S.C.A. § 107(b), which controls the 
outcome of this case.  However, in Rosalinas v. Brown, 5 Vet. 
App. 1 (1993), the Court upheld the constitutionality of 
38 U.S.C.A. § 107(b) as well.  See also Quiban v. Veterans 
Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991).  In short, the 
precedent of the Court is actually contrary to the 
appellants claim, and not supportive.

The Board also notes that the appellant cited 38 C.F.R. 
§ 20.1000(a) in support of her claim.  This regulation 
pertains to motions for reconsideration of appellate 
decisions.  However, a review of the record shows that the 
current decision of the Board is the first such appellate 
decision regarding the appellants claim.  Thus, the 
reconsideration regulations are not for application in the 
instant case as there is no previous appellate decision to 
reconsider.
There is no evidence of record, nor has the appellant 
contended that the certified periods of the veterans 
recognized service are incorrect.  In fact, she has 
consistently asserted that this period of service is correct.  
Consequently, there does not appear to be any additional 
evidence which would warrant asking the service department to 
verify the veterans service again.  See Sarmiento v. Brown, 
7 Vet. App. 80 (1994).  Accordingly, the VA has fulfilled its 
duty under 38 C.F.R. § 3.203(c).  

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case for 
the purpose of nonservice-connected death pension benefits.  
Therefore, the appellant's claim must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The appellants claim for nonservice-connected VA death 
pension benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
